Case: 5:15-cv-00105-JMH Doc #: 122 Filed: 04/29/20 Page: 1 of 6 - Page ID#: 911



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA, ex             )
rel. DARRELL STEPHEN                     )
McINTOSH,                                )
                                         )
     Plaintiff,                          )               Civil Case No.
                                         )              5:15-CV-105-JMH
v.                                       )
                                         )             MEMORANDUM OPINION
ARROW-MED AMBULANCE, INC.;               )                  AND ORDER
HERSCHEL JAY ARROWOOD; and               )
LESA ARROWOOD,                           )
                                         )
     Defendants.                         )

                                     ***

     This matter is before the Court on the Relator, Darrell

Stephen   McIntosh’s     “Motion    to       Enforce   Settlement”   [DE    89].

Specifically, Relator requests this Court enforce a settlement

agreement in the amount of one hundred and twenty thousand dollars

($120,000) against Defendants, Arrow-Med Ambulance, Herschel Jay

Arrowood, and Lesa Arrowood (collectively, “Defendants”). Having

considered the matter fully, and being otherwise sufficiently

advised, McIntosh’s motion, [DE 89], will be granted in part and

denied in part.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

     In May 2019, the United States and Defendants negotiated a

settlement of this matter in the amount of $814,617. As part of

the agreement, Defendants consented to an entry of judgment in

favor of the United States against them for violating the False

                                         1
Case: 5:15-cv-00105-JMH Doc #: 122 Filed: 04/29/20 Page: 2 of 6 - Page ID#: 912



Claims Act (“FCA”). [DE 87]. The issue of the statutory relator’s

share was reserved for a later determination by the Court. [DE 87

at 2].

     Prior to the agreed judgment, Relator executed a separate

settlement agreement with Defendants, which Relator and Defendant

Lesa Arrowood, on behalf of herself and Hershel Arrowood, signed.

[DE 89-2]. Pursuant to this settlement, Defendants promised to pay

Relator $120,000 for attorneys’ fees and expenses awarded under 31

U.S.C. § 3730(d). [DE 89-2]. While this agreement was entered on

May 14, 2019, Defendants had until June 12, 2019 to begin payments

under the agreement. [DE 89-1 at 4; DE 89-2 at 1]. Relator was

subsequently informed, however, that Defendants were unable to

begin payments on time. [DE 89-1 at 4].

     On August 21, 2019, Relator filed two motions for awards and

fees under 31 U.S.C. § 3730(d). [DEs 88-89]. First, Relator

requested an award share of $195,508.08, or twenty-four percent of

the $814,617 judgment [DE 88]. The United States responded in

opposition of that amount and instead requested that Relator be

awarded $146,631.06, or eighteen percent. [DE 99]. On January 31,

2020, however, Relator withdrew his Motion, [DE 88], and gave

notice to the Court that he had reached an agreement with the

United States. [DE 118].

     In addition, Relator also filed the instant motion. [DE 89].

Here, Relator seeks to enforce the settlement agreement between

                                      2
Case: 5:15-cv-00105-JMH Doc #: 122 Filed: 04/29/20 Page: 3 of 6 - Page ID#: 913



him and Defendants. [DE 89]. Relator indicates that Defendants

have not complied with the terms of the settlement agreement by

their failure to make payments. [Id.]. Consequently, Relator asks

this    Court   to   enforce    the     settlement       agreement,    requiring

Defendants to pay Relator in the amount of $120,000.00, for the

attorneys’ fees provided in their agreement. [DE 89].

                               II. DISCUSSION

       The FCA is the primary statute used by the United States to

recover money lost due to fraudulent claims. 31 U.S.C. §§ 3729-

3733. The FCA includes a qui tam provision, allowing a private

person — a “relator” — to bring a civil action on behalf of the

Government. 31 U.S.C. § 3730(b)(1). The FCA also provides that the

relator is entitled to a share of “the proceeds of the action or

settlement of the claim” and his attorney entitled to “reasonable

attorneys’ fees and costs.” 31 U.S.C. § 3730(d)(1). Moreover,

courts have consistently held that the FCA’s attorney fee-shifting

provision is mandatory. See, e.g., United States ex rel. LeFan v.

G.E. Co., 397 F. App’x 144, 152 (6th Cir. 2010).              As such, Relator

is entitled to an award of reasonable attorneys’ fees, an amount

of which would ordinarily be determined by a showing of costs

incurred. See, e.g., id. at 147-151.

       Nevertheless,   Relator    has       moved   to   enforce   a   settlement

agreement entered in contemplation of the amount of attorneys’

fees awarded under the FCA. “It is well established that courts

                                        3
Case: 5:15-cv-00105-JMH Doc #: 122 Filed: 04/29/20 Page: 4 of 6 - Page ID#: 914



retain the inherent power to enforce agreements entered into in

settlement of litigation pending before them.” Bamerilease Capital

Corp. v. Nearburg, 958 F.2d 150, 152 (6th Cir. 1992). Before

enforcing a settlement, courts must conclude that the parties have

agreed to all material terms. RE/MAX Int’l, Inc. v. Realty One,

Inc.,    271    F.3d   633,   645-646   (6th        Cir.   2001).    While      this   is

ordinarily accomplished through an evidentiary hearing, no hearing

is required where “an agreement is clear and unambiguous and no

issue of fact is present.” Meadows v. City of Dry Ridge, No. 15-

61-DLB-JGW, 2017 WL 2843298, at *2 (E.D. Ky. July 3, 2017)(quoting

RE/MAX Int’l, Inc., 271 F.3d at 646).

        “Once   concluded,    a   settlement         agreement      is   as    binding,

conclusive, and final as if it had been incorporated into a

judgment.” RE/MAX Int’l, Inc., 271 F.3d at 650 (citing Clinton St.

Greater Bethlehem Church v. City of Detroit, 484 F.2d 185, 189

(6th Cir. 1973)). As a consequence, courts must uphold settlement

agreements      “whenever     equitable       and    policy    considerations          so

permit.” Henley v. Cuyahoga Cty. Bd. Of Mental Retardation and

Developmental      Disabilities,    141       F.    App’x   437,     442      (6th   Cir.

2005)(citing Aro Corp. v. Allied Witan Co., 531 F.2d 1368, 1372

(6th Cir. 1976)). Moreover, “[s]ummary enforcement of a settlement

agreement for which there is no dispute as to the terms of the

agreement is the only appropriate judicial response, absent proof

of fraud or duress.” RE/MAX Int’l, Inc., 271 F.3d at 650.

                                          4
Case: 5:15-cv-00105-JMH Doc #: 122 Filed: 04/29/20 Page: 5 of 6 - Page ID#: 915



     Here, parties neither request an evidentiary hearing, nor

dispute the validity of the settlement agreement, either by its

material terms or allegations of fraud. [DE 120]. To be sure, in

their response to Relator’s motion, Defendants concede that “a

settlement as described by Relator’s counsel was entered on or

about May 13, 2019, which called for payment to Relator’s counsel

of $120,000.” [Id. at 1]. Instead, Defendants simply indicate an

inability to pay due to the pending receipt of funds in escrow

from the United States. [Id.]. However, lack of funds or ability

to pay is no defense to the enforcement of a settlement or entry

of judgment. Thus, because no dispute exists regarding the entry

into and terms of this settlement agreement, summary enforcement

of the settlement agreement is the only appropriate judicial

response. RE/MAX Int’l, Inc., 271 F.3d at 646, 650.

     Accordingly, having reviewed Relator’s motion [DE 89], and

being otherwise sufficiently advised, IT IS ORDERED as follows:

     (1)   Relator’s     Motion   to   Enforce    Settlement     [DE   89]   is

GRANTED IN PART      to the extent that Relator requests summary

enforcement of the settlement agreement;

     (2)   Defendants SHALL pay to Relator the sum of $120,000 in

accordance with the terms of the settlement agreement [DE 89-2];

     (3)   Defendants Arrow-Med Ambulance, Herschel Jay Arrowood,

and Lesa Arrowood are jointly and severally liable for the amount

awarded to Relator;

                                       5
Case: 5:15-cv-00105-JMH Doc #: 122 Filed: 04/29/20 Page: 6 of 6 - Page ID#: 916



     (4)    Parties SHALL submit an agreed payment plan with the

Court within twenty-one (21) days of entry of this Order;

     (5)    Relator’s request for additional attorneys’ fees and

costs is DENIED IN PART WITHOUT PREJUDICE, to be renewed at a later

time. Relator is directed to quantify the attorney fees and costs

incurred as a result of Defendants’ failure to comply with the

parties’ settlement agreement in any renewed motion for attorneys’

fees; and

     (6)    This is a final and appealable order.

     This the 29th day of April, 2020.




                                      6
